Exhibit 10.1

 



2017 Non-deferred NED RSU Notice



 



2013 ROWAN COMPANIES PLC INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR NON-DEFERRED RESTRICTED SHARE UNIT NOTICE

 

1.Grant of Restricted Share Units. Pursuant to Annex 1 to the 2013 Rowan
Companies plc Incentive Plan as amended (the “Plan”), upon and subject to the
conditions described in this Non-Employee Director Non-deferred Restricted Share
Unit Notice (this “Notice”) and Annex 1 to the Plan, Rowan Companies plc, a
public limited company incorporated under English law (the “Company”), hereby
grants to ___________ (the “Participant”), effective as of _________ (the “Grant
Date”), ___________ restricted share units (the “RSUs” and such award, the
“Grant”). Each RSU is granted with a tandem Dividend Equivalent, which shall
entitle the Participant to receive payments in accordance with Section 5 below.
All capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Plan.

 

2.Incorporation of the Plan. References in this Notice to the Plan shall be
taken to mean Annex 1 to the Plan. The Plan is hereby incorporated herein by
this reference. In the event of any conflict between the terms of this Notice
and the Plan, the terms of the Plan shall control.

 

3.Vesting Schedule; Forfeiture; Payment.

 

(a)The Grant shall vest and become non-forfeitable with respect to all of the
RSUs subject thereto on the earlier of (i) the date of the first (1st) annual
general meeting of the Company’s shareholders to occur following the Grant Date
or (ii) the one (1) year anniversary of the Grant Date (such date, the “Vesting
Date”), subject to the Participant’s continued service as a Director through the
Vesting Date; provided, however, that if the Participant incurs a Director
Termination (as defined below) due to the Participant’s death prior to the
Vesting Date, the Grant shall vest in full with respect to all RSUs (to the
extent not then-vested) upon such Director Termination and shall be payable in
accordance with Section 3(c) below.

 

(b)Subject to Section 3(a) above, if the Participant resigns as a Director, is
removed as a Director or ceases to provide services as a Director for any reason
(each, a “Director Termination”), the Grant (to the extent not then-vested,
after taking into account any accelerated vesting that occurs in connection with
such Director Termination, if any) shall be forfeited as of the date of such
Director Termination, unless determined otherwise by the Committee. For the
avoidance of doubt, upon the Participant ceasing to provide services as a
Director for any reason, unless otherwise provided in this Notice or another
written agreement between the Company and the Participant or otherwise
determined by the Committee, no portion of the RSUs which have not become vested
as of the date the Participant ceases to provide services as a Director shall
thereafter become vested.

 

(c)Payment to the Participant of amounts due in respect of any RSUs that vest in
accordance herewith shall be made in Shares or, as determined by the Committee
in its discretion, in cash or a combination of Shares and cash, on the earliest
to occur of: (i) the Vesting Date, and (ii) the Participant’s death. The Company
shall distribute such Shares and/or cash to the Participant (or his or her
estate, as applicable) within thirty (30) days after the applicable event
requiring such distribution. If payment of the RSUs is made in Shares, the
Committee may require the Participant to pay the nominal value for such Shares.

 

4.establishment of Account. The Company shall maintain an appropriate
bookkeeping record (the “RSU Account”) that from time to time will reflect the
Participant’s name, the number of RSUs granted to the Participant (and their
vested status) and the Fair Market Value of such RSUs. The Fair Market Value of
one (1) RSU shall equal the FMV Per Share. The RSUs granted hereby shall be
credited to the Participant’s RSU Account effective as of the Grant Date.

 



 

 

 

5.Dividends. Each RSU granted hereunder is hereby granted in tandem with a
corresponding Dividend Equivalent, which Dividend Equivalent shall remain
outstanding from the Grant Date until the earlier of the settlement or
forfeiture of the RSU to which it corresponds. Each Dividend Equivalent shall
entitle the Participant to receive an additional amount of RSUs with an
aggregate Fair Market Value equal to the product of (a) the per share amount of
any cash dividend declared by the Company and (b) the number of Shares
underlying the RSUs that are outstanding on the date on which the dividend is
paid. Such additional RSUs shall be credited to the Participant’s RSU Account
and the Shares underlying such additional RSUs shall be payable as and when the
RSUs vest and are paid to the Participant. Any Dividend Equivalents that accrue
prior to the settlement of the RSUs shall not accrue interest. Upon the
forfeiture of an RSU, the Dividend Equivalent (and any RSUs credited to the
Participant’s RSU Account in respect thereof) with respect to such forfeited RSU
shall also be forfeited. The Dividend Equivalents and any Shares that may become
distributable in respect thereof shall be treated separately from the RSUs and
the rights arising in connection therewith for purposes of Code Section 409A
(including for purposes of the designation of the time and form of payments
required by Code Section 409A).

 

6.Responsibility for Taxes. The Participant acknowledges that, regardless of any
action by the Company, the ultimate liability for all United Kingdom and/or
United States federal, state, local and other taxes, foreign taxes, income
taxes, social insurance taxes, payroll taxes, fringe benefits taxes, payments on
account or other tax-related items related to the Participant's participation in
the Plan and legally applicable to the Participant (collectively, the
“Tax-Related Items”) is and remains the sole responsibility of the Participant's
and is not the responsibility of the Company.

 

The Participant further acknowledges that the Company (i) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs or Dividend Equivalents, including,
but not limited to, the grant of the RSUs and tandem Dividend Equivalents, the
issuance of Shares or payment of cash in respect thereof, the subsequent sale of
Shares acquired pursuant to such issuance and the receipt of any dividends with
respect to such Shares, and (ii) are under no obligation to structure the terms
of the grant or any other aspect of the RSUs or the Dividend Equivalents to
reduce or eliminate the Participant's liability for Tax-Related Items or achieve
any particular tax result.

 

Further, the Participant acknowledges that, if the Participant is subject to
Tax-Related Items in more than one jurisdiction between the Grant Date and the
date of any relevant taxable or tax withholding event, as applicable, the
Company may withhold or account for Tax-Related Items in more than one
jurisdiction.

 

The Participant acknowledges and agrees that the Company shall have the right to
require the Participant to satisfy all obligations relating to the Tax-Related
Items by one or a combination of the following, as determined in the discretion
of the Company (or, with respect to clauses (c) and (d) below, as determined in
the discretion of the Committee):

 

(a)withholding from the Participant's cash compensation to be paid to the
Participant by the Company, including any cash payment made pursuant to the RSUs
(if the RSUs are paid in cash) and/or the Dividend Equivalents;

 



 2 

 

 

(b)withholding from proceeds of the sale of Shares acquired upon payment of the
RSUs (if the RSUs are paid in Shares) either through a voluntary sale or through
a mandatory sale arranged by the Company (on the Participant's behalf and
without consent from the Participant);

 

(c)selling or transferring to the employee benefit trust established by the
Company a number of Shares that would otherwise be issued upon payment of the
RSUs (if the RSUs are paid in Shares); or

 

(d)withholding an appropriate number of Shares to be issued upon payment of the
RSUs (if the RSUs are paid in Shares).

 

Notwithstanding anything herein to the contrary, unless the Committee determines
otherwise, any withholding obligations relating to the Tax-Related Items, up to
the applicable minimum statutory withholding amount or other applicable amount,
will be satisfied by reducing the number of Shares issuable to the Participant
in respect of the RSUs. For the avoidance of doubt, if the obligation for
Tax-Related Items is satisfied by withholding Shares otherwise issuable pursuant
to the RSUs, for tax purposes, the Participant shall be deemed to have been
issued the full number of Shares subject to the RSUs, notwithstanding that
number of the Shares withheld for the purpose of paying the Tax-Related Items.
The Participant acknowledges and agrees that the Company shall have the
authority and the right to deduct or withhold, or to require the Participant to
pay to the Company an amount sufficient to satisfy all Tax-Related Items that
arise in connection with the RSUs and the Dividend Equivalents.

 

For Participants subject to tax in the United Kingdom, if payment or withholding
of the income tax due in connection with the RSUs is not made within ninety (90)
days of any event giving rise to the income tax liability or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), the amount of any uncollected income tax will
constitute a benefit to the Participant on which additional income tax (and
national insurance contributions (“NICs”), to the extent applicable) will be
payable. The Company may recover any such additional income tax and NICs at any
time thereafter by any of the means referred to herein or otherwise permitted
under the Plan. The Participant will also be responsible for reporting and
paying any income tax due on this additional benefit directly to HMRC under the
self-assessment regime.

 

7.Adjustment.   The Participant acknowledges and agrees that the RSUs and
Dividend Equivalents are subject to adjustment upon certain events as set forth
in the Plan.

 

8.Participant’s Directorship. In consideration of the RSUs granted hereby, the
Participant covenants with the Company that he or she shall remain a Director of
the Company for at least six (6) months from the Grant Date.

 

9.Securities Laws.

 

(a)       The Participant acknowledges that the Plan and this Notice are
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act, and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, as well as all
applicable state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the RSUs are
granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this Notice
shall be deemed amended to the extent necessary to conform to such laws, rules
and regulations.

 



 3 

 

 

(b)       Notwithstanding any other provision of the Plan or this Notice, if the
Participant is subject to Section 16 of the Exchange Act, then the Plan, the
RSUs and this Notice shall be subject to any additional limitations set forth in
any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
this Notice shall be deemed amended to the extent necessary to conform to such
applicable exemptive rule.

 

10.Conditions to Issuance of Shares. The Company shall not be required to issue
or deliver any Shares or to make any book entries evidencing Shares issuable
pursuant to the RSUs prior to fulfillment of the conditions set forth in Section
10.7 of the Plan.

 

11.Transfer of RSUs. Except as provided under Section 6 hereof, the RSUs, the
Dividend Equivalents and all rights granted hereunder shall not be (i)
assignable, saleable or otherwise transferable by the Participant other than by
will or the laws of descent and distribution or pursuant to a domestic relations
order or (ii) subject to any encumbrance, pledge or charge of any nature. Any
purported assignment, pledge, attachment, sale, transfer, encumbrance or other
charge of the RSUs or the Dividend Equivalents in violation of this Section 11
shall be void and of no force or effect. Without limiting the generality of the
foregoing, the RSUs and the Dividend Equivalents shall be subject to the
restrictions on transferability set forth in Section 10.8 of the Plan
(“Transferability”).

 

12.Severability. In the event that any provision of this Notice shall be held
illegal, invalid, or unenforceable for any reason, such provision shall be fully
severable and shall not affect the remaining provisions of this Notice, and this
Notice shall be construed and enforced as if the illegal, invalid or
unenforceable provision had never been included herein.

 

13.Certain Restrictions. By accepting the RSUs granted under this Notice, the
Participant acknowledges that he or she will enter into such written
representations, warranties and notices and execute such documents as the
Company may reasonably request in order to comply with the terms of this Notice
or the Plan, or securities laws or any other applicable laws, rules or
regulations, or as are otherwise deemed necessary or appropriate by the Company
and/or the Company’s counsel.

 

14.Recoupment.   Notwithstanding any provision of this Notice to the contrary,
the Participant acknowledges that the Committee may, in its sole discretion and
in accordance with the terms of the Plan:

 

(a)       recoup from the Participant all or a portion of the Shares issued (or
cash paid) and/or the Shares or payments made in respect of Dividend Equivalents
under this Notice if the Company’s reported financial or operating results are
materially and negatively restated within five (5) years of the issuance of such
Shares or payment of such amounts, as applicable; and

 

(b)       recoup from the Participant if, in the Committee’s judgment, the
Participant engaged in conduct which was fraudulent, negligent or not in good
faith, and which disrupted, damaged, impaired or interfered with the business,
reputation or employees of the Company or its Affiliates or which caused a
subsequent adjustment or restatement of the Company’s reported financial
statements, all or a portion of the Shares issued (or cash paid) and/or the
payments made in respect of Dividend Equivalents under this Notice within five
(5) years of such conduct.

 



 4 

 

 

In addition, to the extent determined by the Company in its discretion to be
applicable to the Participant, the RSUs and/or the Dividend Equivalents, as
applicable, shall be subject to the requirements of (i) Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (regarding recovery of
erroneously awarded compensation) and any rules and regulations thereunder, (ii)
similar rules under the laws of any other jurisdiction and (iii) any policies
adopted by the Company to implement such requirements.

 

Any Shares subject to recoupment may be transferred to the employee benefit
trust established by the Company, and the Participant agrees to execute any
documents necessary to effectuate such transfer.

 

15.Amendment and Termination. Except as otherwise provided in the Plan or this
Notice, no amendment of this Notice or the RSUs that adversely affects the
Participant’s rights hereunder in any material respect or termination of this
Notice shall be made by the Company without the consent of the Participant.

 

16.Data Privacy. The Participant explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Notice and any other grant materials by and
among the Company and its Affiliates (collectively, the “Company Group”) for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan.

 

The Participant understands that the Company Group may hold certain personal
information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, title, any
Shares or directorships held in the Company Group, details of any RSUs, Dividend
Equivalents or any other entitlement to shares awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (collectively,
“Data”).

 

The Participant understands that Data will be transferred to such Plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan. The
recipients of Data may be located in the United States or elsewhere, and the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than the Participant’s country. The Participant may request
a list with the names and addresses of any potential recipients of Data by
contacting the Company’s Secretary. The Participant authorizes the Company Group
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer Data, in electronic or other form, for the
sole purpose of implementing, administering and managing his or her
participation in the Plan. Data will be held only as long as is necessary to
implement, administer and manage the Participant’s participation in the Plan.
The Participant may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing the Company’s Secretary. Further, the Participant is
providing his or her consents herein on a purely voluntary basis. If the
Participant does not consent, or if the Participant later seeks to revoke his or
her consent, his or her service with the Company will not be adversely affected;
the only adverse consequence of refusing or withdrawing the Participant's
consent is that the Company would not be able to grant the RSUs or other equity
awards to the Participant or administer or maintain such awards. Therefore, the
Participant’s refusal or withdrawal of his or her consent may affect the
Participant’s ability to participate in the Plan. For more information on the
consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant may contact the Company’s Secretary.

 



 5 

 

 

17.Code Section 409A; No Guarantee of Tax Consequences. This award of RSUs and
Dividend Equivalents is intended to comply with Code Section 409A and the
provisions hereof shall be interpreted and administered consistently with such
intent. Notwithstanding any provision of the Plan or this Notice to the
contrary, if at any time the Committee determines, in its sole discretion, that
this award of RSUs or Dividend Equivalents (or any portion thereof) may not be
compliant with Code Section 409A, the Committee shall have the right in its sole
discretion (without any obligation to do so or to indemnify Participant or any
other person for failure to do so) to adopt such amendments to the Plan or this
Notice, or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, as the
Committee determines are necessary or appropriate to provide for either the RSUs
and Dividend Equivalents to be exempt from the application of Code Section 409A
or to comply with the requirements of Code Section 409A; provided, however, that
this Section 17 shall not create any obligation on the part of the Company to
adopt any such amendment, policy or procedure or take any such other action, nor
shall the Company have any liability for failing to do so. The Company makes no
commitment or guarantee to the Participant that any federal or state tax
treatment will apply or be available to any person eligible for benefits under
this Notice.

 

18.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant's participation in the Plan, the grant, vesting and/or payment of
the RSUs or Dividend Equivalents, and/or the acquisition or disposition of the
Shares subject to the RSUs. The Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

 

19.Successors and Assignees; Binding Effect. The Company may assign any of its
rights under this Notice to single or multiple assignees. Subject to the
restrictions on transfer set forth herein, this Notice shall be binding upon and
inure to the benefit of any assignees of or successors to the Company, the
Participant and all persons lawfully claiming under the Participant.

 

20.Governing Law. This Notice shall be governed by, and construed in accordance
with, the laws of the United States and the State of Texas, without regard to
conflict of laws principles, except to the extent that the Act or the laws of
England and Wales mandatorily apply.

 

21.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant's participation in the Plan, the RSUs,
Dividend Equivalents and any Shares issued under the Plan, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

 



 6 

 

 

22.Waiver. A waiver by the Company of breach of any provision of this Notice
shall not operate or be construed as a waiver of any other provision of this
Notice, or of any subsequent breach of any other provision of this Notice by the
Participant or any other person.

 

****

 

 

 

 7 

 



2017 Non-deferred NED RSU Notice



 

 

2013 ROWAN COMPANIES PLC INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR NON-DEFERRED RESTRICTED SHARE UNIT NOTICE



 

 

 

By signing below, the Participant agrees to be bound by the terms and conditions
of the Plan and this Notice. The Participant hereby agrees to accept as binding,
conclusive and final all decisions and/or interpretations of the Committee upon
any questions arising under the Plan or relating to the RSUs and the Dividend
Equivalents.

 

 

____________________________________

Name

 

 

 

Please sign and return in the enclosed envelope.

 

 

 



 

